Exhibit 10.14

CONSULTANCY SERVICES AGREEMENT

 

This Consultancy Services Agreement (“the Agreement”) is made on 7th December,
2010 by and between Select International Ltd dba Select Contracts (“SC”), a
company organized under the laws of the United Arab Emirates (UAE) and JBP S.A
(“JBP”) a company organized under the laws of the Dominican Republic.

 

Collectively known as the Parties to this Agreement.

 

WHEREAS JBP desires to engage SC to provide specialist Consultancy Services for
the provision and incorporation of the software & know-how for the Concept
Design, Detailed Design, Project & Development Management and Pre-opening
Management for ParkVida in Loma Prieta, Santiago, Dominican Republic including
all deliverables in Schedule C, at a fixed price and delivery schedule.

 

AND WHEREAS SC desires to provide such services to JBP.

 

NOW THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.         INTERPRETATION

 

1.1       Definitions – In this Agreement, unless the context otherwise
requires:

 

a)    “Consultancy Services” means the services in connection with the Concept
Design, Detailed Design, Project & Development Management and Pre-opening
Management, software & knowhow (“the know-how”) to be developed by SC pursuant
to this Agreement.

 

b)    “Project Cost” means all of the costs and expenses for supplying the
Consultancy Services.

 

c)    “Project Schedule” means the work schedule required for completion of the
Consultancy Services.

 

d)    “Site” means the ParkVida Resort located near Loma Prieta, Santiago,
Dominican Republic.

 

e)    “Scope of Work” means all categories of Consultancy Services required
under this Agreement.

 

f)    “Request for Information” (RFI) means information to be provided by JBP to
SC in order that SC may proceed with the supply of the Consultancy Services

 

1.2       Governing Law – This Agreement shall be governed and construed in
accordance with the laws of the Dominican Republic.

 

1.3       Headings – The headings in this Agreement are for convenience only and
shall not affect its interpretation.

 

1.4       Severability – If any provision of this Agreement is held by any court
or other competent authority to be void or unenforceable in whole or in part,
this Agreement shall continue to be valid as to the other provisions hereof and
the remainder of the affected provision.

 

Select Contracts Professional Services

1

--------------------------------------------------------------------------------

 

1.5       Schedules – The following Schedules form a part of this Agreement:

 

Schedule “A” Request for Information

Schedule “B” Project Schedule

Schedule “C” Scope of Work

Schedule “D” Consultancy Fees

 

2.         SCOPE OF WORK

 

2.1       JBP appoints SC to undertake the Concept Design, Detailed Design,
Project & Development Management and Pre-opening Management, Software and
Know-How for the ParkVida Resort in accordance with the Project Schedule, for
use at the Site and for the Consultancy Fees.

 

3.         PRICE

 

3.1       Consultancy Fees - The Consultancy Fee is US$1,126,000 and SC will
undertake for a fixed price the Consultancy Services as defined in and in
accordance with this Agreement.

 

4.         PAYMENT

 

4.1       Net Funds – JBP shall be responsible for all costs incurred for the
transfer of funds including taxes, levies and fees, which may be charged on said
transactions

 

4.2       Method of Payment – Payments due by JBP to SC hereunder shall be made
by electronic wire transfer to such bank account of SC as they may provide from
time to time.

 

4.3       Terms & Conditions of Payment – Payments due by JBP to SC shall be as
defined in this Agreement.

 

5.         TERMINATION

 

5.1       Termination – Either party shall have the right to terminate this
Agreement if the other party should breach any term or condition of this
Agreement or fail to perform any of its obligations hereunder, and such breach
or failure is not rectified within 30 days after notice thereof in writing from
the first mentioned party to the other. Any costs and/or expenses incurred up to
and including the date of termination will be payable by JBP to SC.

 

Select Contracts Professional Services

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

JBP S.A

c/o Bufete Mejia-Ricart & Associates

Av. Bolivar #74

Gazcue, Santo Domingo,

Dominican Republic 10205

 

Tel: +809 476 7474

Fax: +809 476 7501

Select Contracts

508 Fairmont

PO Box 282284

Dubai

UAE

 

Tel: +971 4 311 6697

Fax: +971 4 332 8810

By:

 

/s/ Jay Blackmore

By:

 

/s/ Chris Sutton

 

 

 

Name: Mr. Jay Blackmore

Name: Mr. Chris Sutton

Title: President

Title: CEO

Witnessed by:

 

 

 

 

Witnessed by:

Name:

Name:

Title:

Title:

 

Select Contracts Professional Services

 

3

--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

REQUEST FOR INFORMATION

 

1.              Site plan with boundaries and contour plans (CAD);

 

2.              All existing feasibility studies, market studies, business plans
for the ParkVida Resort;

 

3.              CAD plans for the existing master plan and architectural plans
for the project that have been completed to date.

 

3.              Building restrictions for the site.

 

 

Select Contracts Professional Services

4

--------------------------------------------------------------------------------

 

SCHEDULE “B”

 

PROJECT SCHEDULE

 

From (a) the date of both Parties signing this Agreement and (b) the receipt of
the first payment as called for in this Agreement and (c) when SC is in
possession of information in Schedule A, SC agrees to complete the concept
design in 10 weeks, the detailed design intent in 16 weeks and then provide
project management services for a period of 12 months starting from the
commencement of the detailed design intent and pre-opening management services
for a period of 6 months, commencing 6 months prior to planned soft opening.

 

Select Contracts Professional Services

 

5

--------------------------------------------------------------------------------

 

SCHEDULE “C”

 

SCOPE OF WORK

 

Conceptual

Design                         The conceptual design phase will take the project
from its current vision through to a complete set of conceptual drawings.

 

The concept design phase will commence with the evaluation of the existing
market study and a reassessment of the existing business plan to ensure the
correct components are included in the project. The component matrix is then
formulated from these assessments.

 

The brand development is crucial to the identity of the development as a whole,
and this commences at the concept stage of the project.

 

Once the fundamentals of the business plan are established and developed, a set
of conceptual drawings will be created, to include a conceptual block master
plan and conceptual footprints of the overall site, as well as specific
renderings of the key areas with intentions of the overall design of the
project.

 

A draft timeline for the development through the various phases will be
interlinked closely with the business plan and once the entire concept is
completed, a document will be produced, which will form the basis of all
presentations to investors and stakeholders of the project.

 

Project Initiation        An initial meeting or conference call will be arranged
to discuss everyone’s thoughts on the project and to brainstorm ideas. The
minutes of the meeting will then be circulated for further comments and
finalisation.

                                   

 

Project Design Brief  A project design brief will be created for internal
circulation. This will be formulated as a result of the project initiation
discussions, and will also include details on the conceptual design phase
schedule.

 

                                    Once the clients have approved the design
brief, our project team will be able to have the direction necessary to complete
the remaining deliverables in a systematic and planned way.

                                   

Market Study             Evaluate the existing market study to assess the market
and use these findings and assessments to formulate all aspects of the project,
quantities etc.

 

Brand Identity            Oversee preliminary branding to be completed by an
agency in Dominican Republic.

 

Component Matrix    A component matrix will be developed for the entire project.
This will outline each of the elements contained within the development,
providing a descriptive and pictorial representation of the vision.

Select Contracts Professional Services

 

 

6

--------------------------------------------------------------------------------

 

                                    The component matrix will outline the best
mix of facilities as a result of the findings from the market and feasibility
study. An area approximation will be drawn up for each area, which will support
the block masterplan.

 

Trail Design

Oversight                   Oversight of the trail design with your chosen trail
design company, all liaison and control of that company and Select Contracts
will incorporate their trail design into the overall development.

 

Block Master Plan     The block master plan will outline the physical location
and areas for each component of the matrix. This will then form the basis of the
conceptual master plan.

 

Concept Design

Interim Project

Review                        An interim project review will be conducted
between the clients and the project team, to present the work conducted to date
and to provide a constructive review and offer feedback on the brand
development, component matrix and block masterplan. These deliverables will then
be finalized and ready for final presentation at the end of this project phase.


All subsequent deliverables will then be worked on as a result of the interim
project review.

 

Conceptual Master

Plan                            The conceptual masterplan will incorporate the
basics of the block plan and detail each of the components up to an accurate
scale, with a proportioned layout plan. The location of roads, activities,
buildings, plots and services will all be positioned as accurately as possible,
taking into consideration the geographic make up of the site.

 

                                    At this stage of the project, all elements
and components will have been considered from a financial perspective, and the
location will also have the benefit of the input from our operations team. This
way, the project can be planned accurately from the start with minimal
operational changes in the later stages of the development.

 

Concept Artwork       The conceptual artwork created will give the project a
glance at the vision we are trying to create for the development. Our imagineers
will create conceptual renderings to show the project concept with intentions of
the overall theme of the project.

 

                                    The renderings will show an overall
perspective of the development as well as key areas and can either be digitized
or artistic.

 

Timelines                    A level one timeline will be produced, which
estimates the schedule for the key project phases through to completion. As the
project progresses, more detailed timelines will be produced, but at this stage,
an overview can only be created.

 

Business Plan              A preliminary ten-year business plan will be
developed to include cash flows, IRR and ROIs. The business plan will consider
the existing business plan that has

 

been created, however, the revised business plan will be more detailed and will
address:

Select Contracts Professional Services

7

--------------------------------------------------------------------------------

 

·           Development Expenditure Budget: Initial capex budget using estimates
for building and construction costs, each of the main component elements,
equipment cost, professional services, installation and pre-opening expenditure.

·           Draft Operating Budget: Draft budgets with estimates for staffing,
consumables, marketing, repairs and renewals will be prepared as well as budgets
for main operating costs.

·           Draft Revenue Plan: The draft revenue plan will outline the
anticipated revenues of the development as determined by the component matrix.

·           Cash Flow: Ten year cash flows are predicted as part of the
financial assessment.

 

Concept Document    The concept document is a single document that includes all
the deliverables of this phase of the project and will contain the brand and
visual language as well as conceptual renderings and illustrations of each of
the components within the project. It is the creative template for the resulting
project.

 

                                    This document, along with the business plan,
will form the basis of all presentations to investors and stakeholders in the
project and will completely define the project.

 

Project Review           The first presentation is given at the completion of
the conceptual design phase. We take all comments on board and review the
project to ensure that the design, layouts, positioning and business plan are
finalized as per clients expectation.

 

Final Presentation      The final presentation of the conceptual design phase
incorporates all changes as called for in the project review.

 

 

Detailed Design

Intent Deliverables     Once the conceptual design has been completed, we will
gather all the aspects of the project and complete detailed design intent
drawings that can be passed onto the contractors for the build out to commence.

At the same time as doing the design work, we will be updating the capital
expenditure and business plan so that the budgets can all be approved once the
detailed design intent has been signed off.

At all times during this phase, careful consideration will be given to utilizing
environmentally friendly, sustainable and green technology and finishes.

Project Review           A meeting with the clients to review the conceptual
design document and associated business plan and discuss the route forward
concerning all aspects of the detailed design intent and to ensure all client
expectations are met and deliverables clearly understood for the project.

Drawing Register       A register will be compiled for all aspects of the
project and contain a list of all drawings and plans that will be produced
associated with the development.

 

 

Select Contracts Professional Services

8

--------------------------------------------------------------------------------

 

Dimensional

Footprint                    A fully detailed dimensional plan will be supplied
for the footprint of the development. This plan will identify the exact
dimensions of each aspect of the project at this stage.

 

Detailed Plans            Every aspect of the development will have detailed
architectural plans and specifications from which we will be able to tender to
contractors except for the hotel aspect of the project that is being completed
by your own architects in DR. During this phase, we will be liaising closely
with this company on their proposed layouts and we will guide them on your
behalf.

 

Ground Finishes Plan A detailed plan will be produced to outline the route,
style, finish and materials required for infrastructural and way finding aspects
of the project, which will include all roads and footpaths.

 

Back of House

Design                         A document outlining the back of house
requirements showing the location dimensions and set up of all management
offices, operations rooms, cash handling area, distribution warehouse, laundry,
delivery areas, service yards, mechanical and motor rooms and all other support
areas of the project.

 

Food & Beverage

Layouts                      Individual design specifications for each of the
restaurants and bars that will outline the style, theme, capacity, location and
products on offer. It will detail an indicative seating plan and the front of
house and back of house layout requirements for the project.

 

Mood Boards             Mood boards will be produced to provide a realistic
impression of the style, colours and finishes which are expected. This will
ensure the clients’ expectations are achieved and will be used to assist
contractors to understand the required finishes.

 

Landscaping               The project will have a landscaping concept document
created detailing all hard and soft landscaping requirements. This will be used
as a basis for tendering to landscaping contractors. This will also incorporate
the helicopter pads at the base and at the top of the mountain.

 

Trail Design               Liaise with your existing trail designers to ensure
that the operational flow is correct and that the trails link in with the base
resort infrastructure.

 

Signage Design

& Location Plan         A floor plan of all public and back of house areas
within the project will be marked up showing all directional signage.

 

Indicative Power

Requirements             A set of drawings will be produced to outline the power
requirements for all buildings, services and activities.

IT & Data Plan          A detailed document listing out the IT and
telecommunication requirements, including the location, type and quantity of
network connections and all cabling and wireless access points for the
development.

 

 

Select Contracts Professional Services

9

--------------------------------------------------------------------------------

 

Lighting Intent           Lighting for all indoor and outdoor environments will
be planned to intent stage. This document will outline all lighting
requirements, specifications and positions as well as outline the general
lighting mood and fixture intent descriptions. The document will then be the
basis for the tender documents to lighting consultants.

 

AV Requirements      A complete set of audio and visual recommendations and
requirements of all areas within the project depending on the operating strategy
and envelope.

 

RFID Plan                  A detailed document listing out RFID requirements to
encourage safe and secure transactions and cashless spending. This will be
linked to an online system for offsite monitoring and revenue checks by the
owners.

 

Indicative Program   The indicative programme will outline the schedule and
requirements from start and completion dates for the construction design,
project construction, branding and marketing and pre-operations of the project,
all the way through to completion, soft opening and grand opening.

 

Activities Raison

D’etre                         Each activity chosen will have a specification
document that details the style, theme, capacity and location. It will also
detail its importance and requirement as part of the complete resort package.

 

Uniform Design          A detailed document will outline the uniform
requirements for all areas of the project. This will include designs for all
front line staff as well as back of house staff.

 

Sponsorship

Document                   A detailed sponsorship document will be created which
outlines opportunities for the development, once operational. This document will
determine the type of sponsorship available, the proposed costs and the benefits
associated for all parties. Secondary and tertiary sponsorship packages will
also be outlined for the project.

 

Updated Business

Plan                            The initial business plan and capex produced
during the conceptual design stage will be reviewed and amended to account for
the various decisions being made throughout the design intent stage.

 

Detailed Design

Review                        Select Contracts will meet with the clients to
review the detailed design and agree on all drawings and specifications. Once
the clients sign-off the drawings, these will be used to form the basis of
construction documents and tender packages during the construction phase of the
project.

 

Progress Reports       Select Contracts will update the clients with the
progress of the design intent at the end of each month, with progress reports,
which will highlight the key areas of the project phase.

 

 

Select Contracts Professional Services

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

 

Project &

Development

Management              With a set of detailed drawings and a financially and
operationally viable project, our project management team will ensure that the
management of the process on and off site is smooth and client friendly.

 

                                    Select Contracts’ development and project
managers continuously monitor the onsite construction process and will be in
regular contact with the client, reporting on financial, schedule and general
project particulars. 

 

Site Preparation

Requirements             A detailed document providing information identifying
the key items which will need to be addressed at the onset of the development.

 

Marketing &

Branding                    Oversee the chosen marketing & advertising agency in
Domincan Republic and guide them to finalizing a branding platform for launch.

 

Site Office

Requirements             A drawing will be prepared outlining the requirements
for the project site office, which will accommodate the various consultants and
contractors required for the development. A marketing office will be designed
and detailed which will be used for marketing, presentations and VIP site visit
purposes.

 

Client Management   Select Contracts will act as the project and development
managers for the site and be the main liaison between the clients and the
contractors from the start of the project through to completion. Select
Contracts will be the main point of contact with all consultants, contractors
and vendors to the project and will represent the client’s interest at all
times.

 

Consultant &

Main Contractor

Appointment              Select Contracts will award all contracts pertaining to
the Project including, but not limited to MEP contractors, structural
contractors, fabrication companies, infrastructure contractors, earth moving
companies, equipment suppliers, interior designers, trail designers, external
architects etc with the approval of the clients. Select Contracts will oversee
and assist the clients in reaching a decision on the appointment of all
contractors on the basis of a bidding report.

 

Contractors Briefing Select Contracts will supply all contractors with a project
brief so that they are ready to move once the project is fully capitalised. This
will include copies of the relevant sections of the masterplan and design
drawings.

 

Site Meetings              Select Contracts will chair the co-ordination
meetings of all contractors and their consultants and provide minutes to all
participants and the clients.

Project Monitoring &

Coordination              Select Contracts will monitor time lines for
completion of contracts and will update construction timelines ready for when
the project goes ‘live’.

 

 

Select Contracts Professional Services

 

11

--------------------------------------------------------------------------------

 

Project Approvals      Select Contracts will co-ordinate the approval process
between the contractors and any municipality or regulatory authority for
obtaining approvals prior to the project going live.

 

Equipment

Procurement              Select Contracts will co-ordinate the preparation of
the bid packages to obtain the quotes and/or proposals for all equipment and
attractions to be supplied to the project.

 

Budget Tracking        Select Contracts will track all line items to ensure they
are within the approved budget.

 

Schedule Tracking     Select Contracts will track the project schedule on a
regular basis and provide the clients with a compliance report.

 

Project Library          Select Contracts will maintain a library of samples,
technical literatures, presentation documents, contracts and reports submitted
by consultants, suppliers, contractors etc., in the project office located on
site.

 

Monthly Progress

Report                        Select Contracts will present a consolidated
monthly progress report to the clients on all areas and issues of the project.

 

Project

Presentations              Select Contracts will present to investors, banks and
government members when available and will update the presentation as required
and as the project moves forwards.

 

 

Pre Opening

Management              The pre-opening management phase will run concurrently
with the construction schedule. This is an extremely crucial phase and assures a
timely opening, smooth operation and success to the overall project.

 

                                    The pre-opening management team will oversee
the management and staff recruitment, training, establishment of personnel
procedures and employee manuals, sourcing of staff accommodation, uniform
development, administrative and operational systems, corporate structure,
advertising and marketing plans, development of corporate image, cash handling
procedures, insurance, safety procedures, evacuation & maintenance procedures
and operations manuals for the project.

 

 

 

 

                                    The development of a corporate event
strategy and a sales team to structure events, groups, parties, bus tours, day
trips, social events and other group business to fill soft periods and maintain
high occupancy. Pre opening responsibilities also include capitalizing on the
history of the area by organizing local outings to other attractions and
developing partnerships to create a new era of leisure and attractions
specifically for the project.

 

 

 

Select Contracts Professional Services

12

--------------------------------------------------------------------------------

 

 

Pre Opening Budget   The first step in this process will be to create a
pre-opening budget for client approval. This will determine all aspects of
monetary requirements through to opening. This will include staffing, marketing,
printing, travel expenses, uniform costs, insurance, POS systems etc. This will
be a detailed budget for approval with the clients.

 

Operations Budget     Once the project moves closer to the soft opening, the
pre-opening team will establish an operations budget, which will include all
financial requirements relating directly to the day to day operations of the
project. This will be a detailed budget for approval with the clients.

 

Recruitment               The coordination and implementation of a recruitment
plan for the relevant management team and front line workers. Set up job
descriptions, employee manuals and implement a payroll and benefit system for
all staff members of the project.

 

Training                     The coordination and implementation of training
requirements and a training program for all staff of the project, to include the
management and incorporate safety procedures, maintenance procedures, staff
moral and site management. Specific programs on guest service will be
implemented and monitored, as well as the introduction of an employee incentive
and rewards program. 

 

OTM Manuals            The creation and implementation of operation, training &
maintenance manuals for all aspects of the project. These will include a General
Operations Manual; an Employee Handbook; Equipment Manuals; Financial Controls
and Accounting Procedures; and a Health & Safety Supplement.

 

Health, Safety &

Risk Assessments       A complete risk assessment will be conducted on all
elements of the project; a Health and Safety Policy will be developed; Training
requirements will be determined for all employees; CPR/First aid training
requirements to be determined; Fire evacuation plans prepared in conjunction
with the local fire officials; and the creation of incident/accident forms.

 

 

Pricing

Documentation           The project will be benchmarked against similar
facilities throughout the region and the preparation of a complete pricing
document pertaining to all services, entrance fees and packages will be
developed.

 

 

 

Operations Strategy  The preparation of an operations strategy for how the
individual components will integrate themselves into other aspects of the
development, and how the management will operate and control the Project, with
attention to administrative procedures; admissions, ticketing and revenues;
retail; staffing; safety; guest services; accounting and bookkeeping; reporting
and accountability; maintenance; cleaning; and risk management.

 

 

 

Select Contracts Professional Services

13

--------------------------------------------------------------------------------

 

Operational

Programming            Select Contracts will develop and implement specific
operational programs for the project specific to special events, promotional
events, themed events, live music, bike competitions, live bands and special
offers to name but a few.

 

Travel &

Tour Operators         Select Contracts will invite travel and tour operators to
the facility pre-opening for them to understand the product. Select Contracts
can also man a stand at the key travel shows in Europe and US to promote
awareness of the project pre-opening. Finally, contracts with DMC’s will be
created to promote the project as much as possible.

 

Reporting Procedures            Develop a reporting procedure for all management
and staff associated with the project. This will include the operational
organization chart as well as senior communications structure.

 

Systems Set Up           Seek out and recommend appropriate booking systems;
Ticketing; POS; cashless entry systems; IT equipment; radio communication;
activity equipment and ensure the implementation and training is given to the
relevant staff.  

 

Insurance

Requirements             Initiate the insurance requirements for the project and
seek out proposals for submittal to the clients and act as advisors to the
clients in selecting the most suitable proposal. Specific waivers or release
requirements that pertain to the project and other attractions will be designed
for legal approval and implementation.

 

Pre-Opening &

Management Team    Provide a pre-opening management team to pre-open the
project, and to hand over to the ongoing management team, once open. A soft
opening and grand opening strategy will be developed to provide maximum
attention to the project, whilst allowing the operations to delicately guide the
development through its infancy.

 

 

 

 

 

 

 

 

Select Contracts Professional Services

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

 

SCHEDULE “D”

 

CONSULTANCY FEES

 

The consultancy fees for the ParkVida Resort located in Loma Prieta, Santiago,
Dominican Republic will include all deliverables as set out in Schedule C of
this contract.

 

A lump sum fee will be US$1,162,000 payable on the following payment schedule:

 

Mobilization fee, due upon signing
contracts                                       US$71,250.00

 

On completion of the concept design phase                                       
US$23,750.00

 

The project can stall at this stage if required in case funding has not been
finalized and it will not deem to re-commence until the next payment has been
made to SC by JBP, thereby committing JBP to finalize the rest of the payments
in this Agreement.

 

On commencement of the detailed design intent
phase                                   US$133,000.00

 

1 month after commencement of detailed design
intent                                   US$77,833.00

 

2 months after commencement of detailed design
intent                                 US$77,833.00

 

3 months after commencement of detailed design
intent                                 US$77,833.00

 

4 months after commencement of detailed design
intent                                 US$77,833.00

 

5 months after commencement of detailed design
intent                                 US$77,833.00

 

6 months after commencement of detailed design
intent                                 US$77,833.00

 

7 months after commencement of detailed design
intent                                 US$77,833.00

 

8 months after commencement of detailed design
intent                                 US$77,833.00

 

9 months after commencement of detailed design
intent                                 US$77,833.00

 

10 months after commencement of detailed design
intent                               US$77,833.00

 

11 months after commencement of detailed design
intent                               US$77,833.00

 

12 months after commencement of detailed design
intent                               US$77,833.00

 

 

 

 

 

 

Select Contracts Professional Services

 

15

--------------------------------------------------------------------------------

 

In addition to the fees above, JBP are responsible for providing;

 

a)      Transportation (to and from airport and around local area) for the SC
staff when they are in Dominican Republic

b)      Cover the costs of all economy class flights, minimum 4 star
accommodations and subsistence for any pre-approved business trips that SC are
required to make on behalf of the project

c)      Accommodation on site for the duration of the Agreement (when required)

d)      Furnished office on site during the entire Agreement with phone, fax and
internet.

 

PAYMENT TERMS

 

All payments are required to be made in strict accordance with the Payment
Schedule as detailed herein and will be due and payable within 7 days from the
invoice presented by SC.

 

Select Contracts reserves the right to withhold its services should fees from a
previous invoice be unpaid after 15 days of submission.

 

All fees and costs quoted are in US Dollars and are exclusive of all applicable
local taxes and foreign taxes/duties if any.

 

CHANGE ORDERS

 

Any changes to the Scope of Work as detailed herein may incur additional costs
and will be in addition to the total fees due. In any such event, SC will issue
JBP with a written notification for the Change Order and relevant additional
costs to be incurred by JBP.

 

 

Select Contracts Professional Services

16

--------------------------------------------------------------------------------

 